 In the Matter of ACME LUMBER & SUPPLY Co., EMPLOYERandCH<ATTA°ERS, UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,AFL, PETITIONERCase No. 10-RC-181.-Decided August 31,1948DECISIONANDDIRECTION OF ELECTIONUpon an amended petition duly filed, a hearing was held before ahearing officer of the National Labor Relations Board. The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit composed of all production and main-tenance employees in the Employer's lumber and building supplybusiness, excluding guards, office and clerical employees, salesmen,professional employees, and supervisors as defined by the Act.TheEmployer takes the position that the unit should consist only of pro-duction employees such as carpenters and helpers, operators of theresaw and trimmer, a millwright and machine attendants. It wouldexclude lumber stackers and truck drivers sought by the Petitioner.The Employer's plant is a small integrated operation.The entirestaff consists of only 35 persons including the president and other*Chairman Herzog and Members Houston and Reynolds.79 N. L. Br B., No. 57.429 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany officials.The production and maintenance departmenttotals 29 employees, whose work is closelyinterrelated.In view of the above, and the fact that no other union seeks to repre-sent the maintenance employees, we believe an over-all unit of pro-ductionand maintenanceemployees will best preserve the rights ofthe employees involved to bargain collectively.'We find, therefore, that all production and maintenance employees 2in the Employer's plant, including stackers and truck drivers, butexcluding guards, office and clerical employees, and supervisors 3 asdefined by the Act, constitute a unit appropriate for the purposes ofcollectivebargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to, ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, among the em-ployees in the unit found appropriate in paragraph numbered 4, above,who were employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date' of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collectivebargaining, by Chattanooga, Tennessee and Vicinity District CouncilofWoodworkers, United Brotherhood of Carpenters and Joiners ofAmerica, AFL.'MatterofScriptoManufacturing Company,65 N. L. R. B.222;Matter of FairchildAdvertising,Inc.,72 N. L. R B. 1082.2 Including Charles Bramlett,John Brumbelow,and T. W. Smith.Although they havereached the retirement age, they are still full-time employees who have a clear communityof interest with employees in the unit involved.8Included as supervisors are John Reynolds and Amos McKinney who can effectivelyrecommend the hiring and discharge of employees.